DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
The disclosure is objected to because of the following informalities:   
Abstract, line 1 reads, “generating a medical image obtain scan data” and should read “generating a medical image”
Abstract, line 2 reads, “wherein the scan data include groups” should read “wherein the scan data includes groups”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  See MPEP 2106 and 2106.03 for guidance.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter of a process, machine, manufacture, or composition of matter.  “A computer program” (or “computer program product”, “computer readable media”) as recited is not patent eligible subject matter because it is “software/data per se”.  Furthermore, it is not a remedy when such “software/data” are claimed as a product without any structural recitations.  “Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a ‘means plus function’ limitation) has no physical or tangible form, and thus does not fall within any statutory category.” MPEP 2106.03(I).  A recommended remedy for claiming a computer program is to have it embodied within a “non-transitory” computer readable medium.  See also USPTO Published 2019 Patent Eligibility Guidance.  The detailed specification lists exemplary storage media per se, however, it does not preclude “transitory” media.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,611,630 to Katsevich et al. (hereinafter Katsevich), and further in view of U.S. Publication No. 2019/0108441 to Thibault et al. (hereinafter Thibault). 
Regarding independent claim 1, Katsevich discloses a method (abstract, “The methods and systems of the present invention is an algorithm which estimates motion inside objects that change during the scan”) comprising:
obtaining scan data that were generated by scanning a scanned region (column 1, line 60, “A first objective is an algorithm for motion estimation from tomographic data that can be used for improved image reconstruction from CT data;” column 15, line 14, “Left column shows the intermediate "local" tomography image;” tomography image is read as a scanned region of a CT image and more specifically is a slice of the CT scan), wherein the scan data include groups of scan data that were captured at respective angles (column 1, line 60, “A first objective is an algorithm for motion estimation from tomographic data that can be used for improved image reconstruction from CT data;” the tomographic data is read as the CT data (i.e. since the CT data is reconstructed and formed it must be from CT data as well). Further, multiple CT scan slices represent “groups” of scan data, with each slice representing a specific angle, it follows that multiple slices represent multiple angles respectively),  and wherein the respective angles of the groups of scan data collectively define an angular scanning range (column 1, line 60, “A first objective is … improved image reconstruction from CT data;” CT data inherently produces images based on the angles scanned, which is part of an entire group of a scanning range; Further CT scans have a maximum range of 180 degrees, thus multiple CT scan slices define a particular range when considered as a group) ;
generating partial reconstructions of at least a part of the scanned region  wherein each partial reconstruction of the partial reconstructions is generated based on a respective one or more groups of the groups of scan data and wherein a collective scanning range of the respective one or more groups is less than the angular scanning range (column 11, line 56, “2. Perform motion-compensated LT image reconstruction using current motion model;” Note: CT images are reconstructed according to the respective angles imaged; it should further be noted the maximum scan range of any CT scanner is 180 degrees, and the max range for each slice is 180 degrees. Thus, the only time reconstruction would be any larger than the angular range of 180 is when CT slices from each side of the 180 scan range are combined; otherwise, the combined resultant CT slices would be scanned slices of a maximum of 180 degrees or less);
calculating a respective edge entropy of each of the one or more motion- compensated reconstructions of the at least part of the scanned region (column 11, line 56, “2. Perform motion-compensated LT image reconstruction using current motion model; 3. Compute edge entropy of the LT image”).
Katsevich fails to explicitly disclose as further recited, however Thibault discloses inputting the partial reconstructions into a machine-learning model (paragraph 0058, “With the preceding in mind, the present approach incorporates one or more of residual learning, convolutional neural networks, and/or batch normalization to implement a deep learning network, or other suitable machine learning approach, configured to receive or process an input image corresponding to an analytic or direct reconstruction ”), which generates one or more motion-compensated reconstructions of the at least part of the scanned region based on the partial reconstructions (paragraph 0065, “Similarly, the present approach may encompass the correction of motion artifacts, such as where the first image is an FBP image with motion artifacts and the target image is the same image where a motion correction algorithm is applied.”);
adjusting the machine-learning model based on the respective edge entropies (paragraph 0030, “Similarly, separate validation data sets may be employed in which both the initial and desired target values are known, but only the initial values are supplied to the trained deep learning algorithms, with the outputs then being compared to the outputs of the deep learning algorithm to validate the prior training and/or to prevent over-training;” neural networks are validated (and can be revalidated based on new data sets) in order to adjust a machine-learning model based on new inputs or correlations, ).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Thibault in the combination further discloses wherein the machine-learning model includes a neural network (paragraph 0058, “With the preceding in mind, the present approach incorporates one or more of residual learning, convolutional neural networks, and/or batch normalization to implement a deep learning network, or other suitable machine learning approach”).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Thibault fails to explicitly disclose wherein edge entropy is a loss function of the neural network. However, Thibault does disclose at paragraph 0035, “The loss or error function 62 measures the difference between the network output 60 and the training target 64. In certain implementations, the loss function may be the mean squared error (MSE) of the voxel-level values or partial-line-integral values and/or may account for differences involving other image features, such as image gradients or other image statistics. Alternatively, the loss function 62 could be defined by other metrics associated with the particular task in question, such as a softmax function.” Thus, by combining Katsevich who measures the edge entropy, with Thibault who measures the loss function of a neural network, it would be have been obvious to one of ordinary skill in the art for the loss function to be that of the edge entropy.
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Thibault in the combination further discloses wherein the one or more motion-compensated reconstructions include a plurality of motion-compensated reconstructions (paragraph 0021, “tomographic reconstruction algorithms and related correction and calibration algorithms (e.g., … motion correction,… and so forth) are employed in conjunction with these imaging modalities to generate useful cross-sectional images or volumetric images from raw measurements;”), and wherein the machine-learning model is further configured to calculate a respective motion of each pixel in the plurality of motion-compensated reconstructions based on the plurality of motion-compensated reconstructions (abstract, “Training the machine learning algorithm may involve using multiple images produced from a single set of tomographic projection or image data;” paragraph 0021, “tomographic reconstruction algorithms and related correction and calibration algorithms (e.g., … motion correction,… and so forth) are employed in conjunction with these imaging modalities to generate useful cross-sectional images or volumetric images from raw measurements;” the motion correction is disclosed, and it would be obvious to one of ordinary skill in the art to determine motion on a pixel level).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Katsevich in the combination further discloses wherein the groups of scan data include groups of scan data from a first patch in the scanned region and groups of data from a second patch in the scanned region (column 1, line 60, “A first objective is an algorithm for motion estimation from tomographic data that can be used for improved image reconstruction from CT data;” CT data inherently outputs slices of data (of which each slice represents a different area of the scanned object). Thus, the slices (i.e. separate images) are read as the first and second patches of a scanned region), and
wherein generating the partial reconstructions of at least the part of the scanned region includes generating respective partial reconstructions of the first patch in the scanned region and generating respective partial reconstructions of the second patch in the scanned region (column 11, line 56, “2. Perform motion-compensated LT image reconstruction using current motion model; 3. Compute edge entropy of the LT image;” column 15, line 13, “In FIG. 8 we see the reconstructions at the end of iterative motion estimation;” images, and reconstructions imply this can happen to multiple slices (i.e. not just one image or slice)).
Regarding independent claim 9, the rejection of claim 1 applies directly. It should be noted that the examiner is interpreting a patch, as the entire image, in that the claim states, “defining one or more patches in the at least a part of the scanned region based on the initial reconstruction,” thus in that the one patch is an option, that means the entire image could be within a patch. Further, Thibault in the combination further discloses a system (paragraph 0007, “In a further embodiment, an image processing system is provided.”) comprising:
one or more processors (paragraph 0007, “In accordance with this embodiment the image processing system includes: a memory storing ode or more processor-executable routines; and a processing component configured to communicate with the memory and execute the one or more processor-executable routines.”); and
one or more computer-readable storage media in communication with the one or more processors, wherein the one or more processors and the one or more computer- readable media cooperate to perform operations (paragraph 0007, “The one or more processor executable routines when executed cause the processor to: generate a first image by applying a first algorithm to a set of tomographic scan data or access the first image from a storage medium; and provide the first image as an input to a machine learning algorithm trained to generate an output image corresponding to application of a second algorithm to the set of tomographic scan data.”).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein Additionally, Katsevich in the combination further discloses wherein the machine-learning model outputs the motion- corrected reconstructions of the one or more patches (column 1, line 60, “A first objective is an algorithm for motion estimation from tomographic data that can be used for improved image reconstruction from CT data;” patch as noted in claim 9 is read as the whole image; thus the CT data is further reconstructed after the motion is estimated and ideally reduced (implied by “improved”)).
Regarding dependent claim 11, the rejection of claim 9 is incorporated herein Additionally, the rejection of claim 1 applies directly (NOTE: under BRI, patch is read as the image since the claims don’t state any limitation on the size or the patch, just that there is one or more patches).
Regarding dependent claim 12, the rejection of claim 9 is incorporated herein Additionally, the rejection of claim 1 applies directly (NOTE: under BRI, patch is read as the image since the claims don’t state any limitation on the size or the patch, just that there is one or more patches).
Regarding dependent claim 13, the rejection of claim 9 is incorporated herein Additionally, Katsevich in the combination further discloses wherein the at least a part of the scanned region includes part of an object of interest (abstract, “The methods and systems of the present invention is an algorithm which estimates motion inside objects that change during the scan;” it is inherent that the scanned region to be examined would be of an object of interest to the clinician. ).
Regarding dependent claim 14, the rejection of claim 13 is incorporated herein Additionally, Katsevich and Thibault in the combination as a whole fail to explicitly disclose wherein the object of interest is a cardiac vessel. However, Thibault discloses at paragraph 0061, “reconstructions produced from the same set of tomographic cardiac data.” Further, it is inherent and necessitated by imaging cardiac data, that there would be a cardiac vessel within the data set. Thus, it would’ve been obvious to one of ordinary skill in the art to apply the method disclosed to a data set including a cardiac vessel.  
Regarding independent claim 15, the rejection of claim 1 applies directly. Additionally, Thibault in the combination further discloses One or more computer-readable storage media storing instructions that, when executed by one or more computing devices, cause the one or more computing devices to perform operations (paragraph 0043, “system controller 124 may also include signal processing circuitry, associated memory circuitry for storing programs and routines executed by the computer (such as routines for performing tomographic reconstruction techniques described herein)”).
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, Thibault in the combination further discloses wherein the scan data were obtained by computed-tomography scanning (paragraph 0011, “FIG. 2 is a block diagram depicting components of a computed tomography (CT) imaging system, in accordance with aspects of the present disclosure;”).
Regarding dependent claim 17, the rejection of claim 15 is incorporated herein. Additionally, the rejection of claim 2 applies directly. 
 Regarding dependent claim 18, the rejection of claim 15 is incorporated herein. Additionally, the rejection of claim 3 applies directly. 

Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Katsevich further in view of Thibault as applied to claim 4 above, and further in view of U.S. Publication No. 2011/0142313 to Pack et al. (hereinafter Pack).
Regarding dependent claim 5, the rejection of claim 4 is incorporated herein. Additionally, Katsevich and Thibault in the combination as a whole fail to explicitly disclose wherein the machine-learning model is further configured to generate a smoothed motion-compensated reconstruction of the scanned region based on the respective motion of each pixel and on the plurality of motion- compensated reconstructions.
However, Pack discloses wherein the machine-learning model is further configured to generate a smoothed motion-compensated reconstruction of the scanned region based on the respective motion of each pixel and on the plurality of motion- compensated reconstructions (paragraph 0030, “Conventional reconstruction techniques typically employ a smooth view weighting function, such as a Parker weight, to minimize image artifacts;” paragraph 0041, “ In one embodiment, the directional filters may be applied at step 504 to images generated by applying a smooth processing”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pack in order to perform motion estimation and compensation on a data set (abstract).
Regarding dependent claim 6, the rejection of claim 5 is incorporated herein. Additionally, Pack in the combination further discloses wherein generating the smoothed motion-compensated reconstruction includes warping the plurality of motion-compensated reconstructions (paragraph 0052, “the exemplary motion estimation method, for example, may be combined with another compensation technique, such as image reconstruction using image-grid warping.”)
Regarding dependent claim 7, the rejection of claim 5 is incorporated herein. Additionally, Katsevich in the combination further discloses wherein the respective edge entropies are calculated based on the smoothed motion-compensated reconstruction of the scanned region (column 11, line 56, “2. Perform motion-compensated LT image reconstruction using current motion model; 3. Compute edge entropy of the LT image;” if the process from Pak was used prior to smooth the motion0compensated region, then it would be obvious to incorporate the teaching of Katsevich to calculate the edge entropy from the smoothed image (i.e. whatever processed needed to occur to perform motion compensation, which could include smoothing, motion reduction, warping, etc)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2019/0108904 to Zhou et al. discloses a neural network process images of a target site

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668